Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 11, 2021

The Court of Appeals hereby passes the following order:

A21A1166. STATE OF GEORGIA EX REL. ANTHONY BURTON,
    ASSISTANT DISTRICT ATTORNEY, EASTERN JUDICIAL CIRCUIT
    v. DIASHAY BECKETT.

      The State filed a civil complaint for forfeiture of $7,927 in U. S. currency and
a 2014 BMW, naming Diashay Beckett,1 the title owner of the BMW, and Rashamel
Brown, the person who was in possession of the BMW when it was seized containing
drugs and money, as purported claimants. The trial court entered an order denying the
complaint as to the BMW and granting Beckett’s motion to compel the return of her
BMW. The State then filed this direct appeal. We, however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” State v. White, 354 Ga.
App. 214, 215 (840 SE2d 697) (2020) (citation and punctuation omitted). In this case,
the State sought forfeiture of $7,927, as well as the BMW. The trial court’s order does
not dispose of the $7,927. Because the order appealed from is not a final order, the
State was required to follow the interlocutory application procedures in OCGA §
5-6-34 (b). See White, 354 Ga. at 216.




      1
          In the record, her name is also spelled “Becket.”
      The State’s failure to follow the interlocutory application procedures deprives
this Court of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/11/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.